Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 11, 13-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni et al., United States Patent Publication 2015/0262097 (hereinafter “Kulkarni”).
Claim 1:
	Kulkarni discloses:
obtaining first programming codes that implement a decision-making algorithm in a first programming language corresponding to an online decision engine (see paragraphs [0049]-[0051]). Kulkarni teaches obtaining first programming codes that implement a decision-making algorithm corresponding to a decision engine;
generating second programming codes that implement the decision-making algorithm in a second programming language based on the first programming codes, wherein the second programming language provides an interface for directly accessing a database system (see paragraph [0041]). Kulkarni teaches ;
performing a simulation of the decision making algorithm by executing the second programming codes to directly access the database system to generate simulation results (see paragraph [0043]). Kulkarni teaches performing a simulation of the decision making algorithm by executing the translated language to generate results; and
in response to performing the simulation, automatically modifying the online decision engine based on the simulation results (see paragraphs [0045] and [0046]). Kulkarni teaches after analyzing the results of the simulation, the configuration is changed automatically by the system.

Claim 7:
	Kulkarni discloses:
wherein the decision making algorithm is an inactive algorithm in the online decision engine, wherein modifying the online decision engine comprises: activating the decision making algorithm in the online decision engine based on the simulation results (see paragraph [0046]). Kulkarni teaches the changing the configuration to achieve the ideal configuration to achieve the results then its ready to be used and activated;

Claim 8:
	Kulkarni discloses:
wherein the decision making algorithm is associated with a threshold value, wherein modifying the online decision engine comprises: automatically adjusting the threshold value associated with the decision-making algorithm in the online decision engine based on the simulation results (see paragraph [0046]). Kulkarni teaches the algorithm being associated with a threshold such as a specified time to complete and the parameters within the configuration file that are associated with time are changed to obtain the goals. 
Claim 9:
	Kulkarni discloses:
a non-transitory memory (see paragraph [0022]). Kulkarni teaches a memory;
one or more hardware processors communicatively coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (see paragraph [0020]). Kulkarni teaches one or more hardware processors coupled with the memory to read instructions to perform functions:
obtaining first programming codes that implement a decision-making algorithm in a first programming language corresponding to an online decision engine (see paragraphs [0049]-[0051]). Kulkarni teaches obtaining first programming codes that implement a decision-making algorithm corresponding to a decision engine;
generating second programming codes that implement the decision-making algorithm in a second programming language based on the first programming codes, wherein the second programming language provides an interface for directly accessing a database system (see paragraph [0041]). Kulkarni teaches generating a second programming codes that implement the decision making algorithm by translating the initial codes in the first programming language to a second executable language and providing an interface for the goals and tasks to be performed;
performing a simulation of the decision making algorithm by executing the second programming codes to directly access the database system to generate simulation results (see paragraph [0043]). Kulkarni teaches performing a simulation of the decision making algorithm by executing the translated language to generate results; and
in response to performing the simulation, automatically modifying the online decision engine based on the simulation results (see paragraphs [0045] and [0046]). Kulkarni teaches after analyzing the results of the simulation, the configuration is changed automatically by the system.

Claim 11:
	Kulkarni discloses:
wherein the first programming codes are obtained from a computing device over a network (see paragraph [0008]). Kulkarni teaches a program code for receiving data corresponding to a plurality of units in an enterprise.

Claim 13:
	Kulkarni discloses:
wherein the operations further comprise: modifying the decision making algorithm to produce a modified decision making algorithm; generating third programming codes that implement the modified decision making algorithm in the second programming language; and performing a simulation of the modified decision making algorithm using the third programming codes to generate second simulation results (see paragraph [0046]). Kulkarni teaches modifying the configuration that makes the algorithm and to produce a modified algorithm, retranslate to a third programming language and re-simulate the algorithm using the third programming codes.

Claim 14:
	Kulkarni discloses:
replacing the decision making algorithm with the modified decision making algorithm in the online decision engine based on the second simulation results (see paragraph [0046]). Kulkarni teaches replacing the algorithm with new algorithm by changing the configurations of the infrastructure.

Claim 15:	
	
wherein the decision making algorithm uses a first threshold value to generate a decision, and wherein modifying the decision making algorithm comprises replacing the first threshold value with a second threshold value (see paragraph [0046]). Kulkarni teaches the algorithm being associated with a threshold such as a specified time to complete and the parameters within the configuration file that are associated with time are changed to obtain the goals.

Claim 18:
	Kulkarni discloses:
obtaining first programming codes that implement a decision-making algorithm in a first programming language corresponding to an online decision engine (see paragraphs [0049]-[0051]). Kulkarni teaches obtaining first programming codes that implement a decision-making algorithm corresponding to a decision engine;
generating second programming codes that implement the decision-making algorithm in a second programming language based on the first programming codes, wherein the second programming language provides an interface for directly accessing a database system (see paragraph [0041]). Kulkarni teaches generating a second programming codes that implement the decision making algorithm by translating the initial codes in the first programming language to a second executable language and providing an interface for the goals and tasks to be performed;
performing a simulation of the decision making algorithm by executing the second programming codes to directly access the database system to generate simulation results (see paragraph [0043]). Kulkarni teaches performing a simulation of the decision making algorithm by executing the translated language to generate results; and
in response to performing the simulation, automatically modifying the online decision engine based on the simulation results (see paragraphs [0045] and [0046]). Kulkarni teaches after analyzing the results of the simulation, the configuration is changed automatically by the system.

Claim 19:
	Kulkarni discloses:
wherein the decision making algorithm is an inactive algorithm in the online decision engine, wherein modifying the online decision engine comprises: activating the decision making algorithm in the online decision engine based on the simulation results (see paragraph [0046]). Kulkarni teaches the changing the configuration to achieve the ideal configuration to achieve the results then its ready to be used and activated;

Claim 20:
	Kulkarni discloses:
wherein the decision making algorithm is associated with a threshold value to produce an outcome, wherein modifying the online decision engine comprises: adjusting the threshold value associated with the decision-making algorithm in the online decision engine based on the simulation results (see paragraph . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni, in further view of Zhang, United States Patent No 10146751.
Claim 2:
	Kulkarni fails to expressly disclose obtaining unstructured activity data logged and formatting the data to generate structured data.

	Zhang discloses:
obtaining online activity data logged by the online decision engine, wherein the online activity data is unstructured; and formatting the online activity data to generate a set of structured activity data (see column 1 lines 62 – column 2 lines 4). Zhang teaches obtaining activity logged that is unstructured and formatting the data to generate structured data.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni to include receiving and transforming unstructured logged data to structured data for the purpose of accurately simulating a decision making engine based on using logged existing data, as recited by Zhang.  

Claim 3:
Kulkarni discloses:
wherein performing the simulation comprises executing the second programming codes on the set of structured activity data (see paragraph [0043]). Kulkarni teaches executing the second programming code of the structured data which includes the goals, properties, etc.

Claim 4:
	Kulkarni fails to expressly disclose formatting the data by parsing the data according to a rule associated with the engine to derive the set of structured data.

	Zhang discloses:
wherein formatting the online activity data comprises parsing the online activity data according to a logging rule associated with the online decision engine to derive the set of structured activity data (see column 6 lines 15 – 49). Zhang 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni to include formatting the unstructured data by parsing for the purpose of efficiently and accurately organizing the data, as recited by Zhang.  

Claim 5:
	Kulkarni fails to expressly disclose mapping the variables from the first programming language to a second programming language.

	Zhang discloses:
wherein the simulation of the decision making algorithm is performed on a set of structured activity data derived from online activity data logged by the online decision engine, and wherein generating the second programming codes comprises: mapping a first variable name corresponding to the first programming codes to a second variable name corresponding to the set of structured activity data. (see column 22 lines 36 – 67). Zhang teaches mapping the variables/values to variables/values into the structured formatting.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni 

Claim 6:
	Kulkarni fails to expressly disclose creating a tree structure in the second programming codes.

	Zhang discloses:
wherein generating the second programming codes comprises: parsing the first programming codes to generate an abstract syntax tree that represents the decision-making algorithm; and generating the second programming codes based on the abstract syntax tree (see column 3 lines 61-65). Zhang teaches parsing the unstructured data and creating a tree structure out of the unstructured that represents the extracted data.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni to include creating a tree structure of the unstructured data for the purpose of efficiently and accurately transforming the data, as recited by Zhang.  

Claim 10:
	Kulkarni fails to expressly disclose generating binary decision based on the request.

	Zhang discloses:
wherein the online decision engine is configured to generate a binary decision based on an electronic transaction request (see column 23 lines 38-46). Zhang teaches generating a binary decision based on an electronic transaction request.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni to include generating binary decisions based on an electronic transaction request for the purpose of being user friendly and efficiently making decisions, as recited by Zhang.  

Claim 12:
	Kulkarni fails to expressly disclose extracting programming codes corresponding to the decision making algorithm.

	Zhang discloses:
wherein the first programming codes are obtained by extracting programming codes corresponding to the decision making algorithm from the online decision engine (see column 2 lines 22-32). Zhang teaches programming and structure information is extracted from the engine.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni 

Claim 16:
	Kulkarni fails to expressly disclose the simulation and second programming language is SQL.

	Zhang discloses:
wherein the simulation is performed on a Structured Query Language-based platform, and the second programming language is a Structured Query Language (see column 12 lines 40-44). Zhang teaches performing functions on data in a SQL programming language.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni to include performing functions on data in the SQL programming language for the purpose of being efficiently using a structured programming language, as recited by Zhang.  

Claim 17:
	Kulkarni fails to expressly disclose a business rule management system.

	Zhang discloses:
wherein the online decision engine comprises a business rule management system (see column 19 lines 30-32). Zhang teaches a business rule management system to improve product quality and customer satisfaction.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kulkarni to include a business rule management system for the purpose of being efficiently using rules to better the business such as rules to improve product quality and customer satisfaction, as recited by Zhang.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        12/2/21